DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawai (JP 2001-315290A.)
Regarding claim 1, 
	Kawai discloses a base material processing apparatus [1 in fig. 1] comprising: 
a transport mechanism [rollers 2 / 4 in fig. 1] that transports an elongated strip-shaped base material [S in fig. 1] in a longitudinal direction thereof along a predetermined transport path [as seen in fig. 1; paragraphs 0019-0020]; 
a mark detector [8 in figs. 1 and 2] that acquires a detection result by detecting a mark [K in fig. 1] continuously or intermittently at a detecting position on said transport path, the mark being applied previously to an end of said base material in a width direction thereof [paragraphs 0021-0022, 0027, and 0034]; and 
a calculating unit [10 in fig. 2] that calculates at least any of a transport speed of said base material [paragraphs 0011, 0021-0022, 0024, 0027, 0029, 0031], the amount of positional deviation of said base material in a transport direction, and tension on said base material applied in said transport direction on the basis of said detection result and information about said mark applied previously to said base material [please note that only one of the options is necessary for the limitation to be met as written.]

Regarding claim 2, 
	Kawai further discloses the base material processing apparatus further comprising: 
a mark applicator [thermal head 3 in fig. 1] that applies said mark at an applying position upstream of said transport path from said detecting position to the end of said base material in said width direction [as seen in fig. 1; paragraphs 0012, 0019-0022.]

Regarding claim 4, 
	Kawai further discloses wherein said mark is a periodic pattern [the pattern is formed at predetermined time intervals.]

Regarding claim 6, 
	Kawai further discloses wherein said mark applicator is a processing unit that performs a process on a surface of said base material [paragraphs 0012, 0019-0022.]

Regarding claim 15, 
	Kawai discloses a base material processing method comprising: 
a) applying a mark [K in fig. 1] at an applying position on a transport path along which an elongated strip-shaped base material [S in fig. 1] is transported by a transport mechanism [rollers 2 / 4 in fig. 1] in a longitudinal direction thereof, the mark being applied to an end of said base material in a width direction thereof [paragraphs 0019-0022, 0027, and 0034; as seen in fig. 1]; 
b) acquiring a detection result by detecting said mark continuously or intermittently at a detecting position downstream of said transport path from said applying position [paragraphs 0021-0022, 0027, and 0034; as seen in fig. 1]; and 
c) calculating at least any of a transport speed of said base material [paragraphs 0011, 0021-0022, 0024, 0027, 0029, 0031], the amount of positional deviation of said base material in a transport direction, and tension on said base material applied in said transport direction on the basis of said detection result and information about said mark [please note that only one of the options is necessary for the limitation to be met as written.]

Claims 1, 2, 6, 7, 9, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe et al. (JP 2016-013681A – hereinafter Watanabe.)
Regarding claim 1, 
	Watanabe discloses a base material processing apparatus comprising: 
a transport mechanism that transports an elongated strip-shaped base material [W in figs. 1-3] in a longitudinal direction thereof along a predetermined transport path [as seen in figs. 1-3; paragraph 0031]; 
a mark detector [15i in fig. 1] that acquires a detection result by detecting a mark [7 in fig. 3] continuously or intermittently at a detecting position on said transport path, the mark being applied previously to an end of said base material in a width direction thereof [paragraphs 0031, and 0056-0060]; and 
a calculating unit [30 / 32 in fig. 2] that calculates at least any of a transport speed of said base material, the amount of positional deviation of said base material in a transport direction [paragraphs 0031, 0040, 0056-0060, 0065-0067] and tension on said base material applied in said transport direction on the basis of said detection result and information about said mark applied previously to said base material [please note that only one of the options is needed for the limitation to be met as written.]

Regarding claim 2, 
	Watanabe further discloses the base material processing apparatus further comprising: 
a mark applicator [41 in fig. 1] that applies said mark at an applying position upstream of said transport path from said detecting position to the end of said base material in said width direction [paragraphs 0039-0041.]
Regarding claim 6, 
	Watanabe further discloses wherein said mark applicator is a processing unit that performs a process on a surface of said base material [paragraphs 0039-0041.]

Regarding claim 7, 
	Watanabe further discloses wherein said processing unit is an image recording unit that records an image by ejecting ink to the surface of said base material [paragraphs 0039-0041.]

Regarding claim 9, 
	Watanabe further discloses the base material processing apparatus further comprising: 
a transport motion correcting unit [compensator rollers 14a-14c in fig. 1] that corrects the motion of said transport mechanism on the basis of a calculation result obtained by said calculating unit [paragraphs 0058-0060 and 0065-0067.]

Regarding claim 12, 
	Watanabe further discloses wherein
said mark applicator is a plurality of image recording units [10a-10c in fig. 1] arranged at intervals along said transport path, the image recording units recording images by ejecting different inks to a surface of said base material [para 0035 and 0044], 
said image recording units record images each functioning as said mark at respective positions differing from each other in said width direction [paragraphs 0044, 0046, 0050, 0059-0062], and 


Regarding claim 15, 
	Watanabe discloses a base material processing method comprising: 
a) applying a mark [7 in fig. 3] at an applying position on a transport path along which an elongated strip-shaped base material [W in figs. 1-3] is transported by a transport mechanism in a longitudinal direction thereof [as seen in figs. 1-3], the mark being applied to an end of said base material in a width direction thereof [as seen in fig. 3]; 
b) acquiring a detection result by detecting said mark continuously or intermittently at a detecting position downstream of said transport path from said applying position [paragraphs 0031, and 0056-0060]; and 
c) calculating at least any of a transport speed of said base material, the amount of positional deviation of said base material in a transport direction, and tension on said base material applied in said transport direction on the basis of said detection result and information about said mark [paragraphs 0031, 0040, 0056-0060, 0065-0067; please note that only one of the options is needed for the limitation to be met as written.]

Regarding claim 16, 
	Watanabe further discloses the base material processing method comprising: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Inoue et al. (JP 2017-206355 – hereinafter Inoue.)
Regarding claim 3, 
	Watanabe discloses the claimed limitations as set forth above but fails to expressly disclose the base material processing apparatus further comprising: 
a second mark detector that acquires a second detection result by detecting said mark continuously or intermittently at a second detecting position downstream of said transport path from said detecting position, wherein 
said calculating unit calculates at least any of a transport speed of said base material, the amount of positional deviation of said base material in said transport 

However, in the same field of endeavor, Inoue discloses a liquid ejection device comprising a transport mechanism and a first detection device [50] which detects the ‘A’ position of the cyan sensor SENC and a second detection device [50] which detects the ‘B’ position of said sensor, wherein a calculation/computation unit [53] compares the first detection results of the first detection device which detects the ‘A’ position of the cyan sensor SENC and the second detection results of the second detection device which detects the ‘B’ position of the cyan sensor SENC, thereby computing the amount of deviation of the elongated strip-shaped base material [120 in fig. 2-] in the transport direction [paragraphs 0028, 0040, and 0057-0072.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Watanabe invention to include a second mark detector that acquires a second detection result by detecting said mark continuously or intermittently at a second detecting position downstream of said transport path from said detecting position as taught by Inoue for the purpose of detecting a plurality of measurements to better diagnose the operating status of the printing apparatus.

Regarding claim 8, 
	In the obvious combination, Inoue further discloses the base material processing apparatus further comprising: 
an image recording time correcting unit [control unit 54F in fig. 8] that corrects timing of ejection of the ink from said image recording unit [cyan liquid ejection head 210C 

Regarding claim 10, 
	In the obvious combination, Inoue further discloses wherein said base material is a transparent film [paragraph 0053; also note that it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).]

Regarding claim 11, 
	In the obvious combination, Inoue further discloses wherein said mark detector includes: 
a light-projecting part that projects light toward a front side of said base material; and 
a light-receiving part that receives the light from said light-projecting part on a rear side of said base material [as seen in the laser diode and image sensor of fig. 9.]

Regarding claim 13, 
	In the obvious combination, Inoue further discloses the base material processing apparatus further comprising: 
an image recording time correcting unit that corrects timing of ejection of the ink from each of said image recording units [210 in fig. 2] on the basis of a calculation result obtained by said calculating unit [53 in fig. 8; paragraph 0072; same for each color.]
Claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawai.
Regarding claim 5, 
	Kawai discloses the claimed limitations as set forth above but fails to expressly disclose wherein said mark is a continuous pattern.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change the shape of the mark so that it is continuous, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select a continuous pattern for the purpose of being able to constantly detect said pattern and more accurately determine the transport speed of the base material.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14,
The primary reason for allowance for this claim is the inclusion of the limitations of the base material processing apparatus according to claim 1 and further comprising, wherein 

the base material processing apparatus further comprising: 
a filtering processing unit that removes a signal in a lower frequency region than a signal resulting from said mark from said signal detected by said edge sensor.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853